DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-8, and 10-20 allowed.
The following is an examiner’s statement of reasons for allowance: The combination of all the elements of the independent claims do not appear in a single reference of the cited prior art. Additionally, based on the art of record, it does not appear that it would have been obvious to a person of ordinary skill in the art at the time the application was filed to combine various pieces of the cited prior art to obtain each and every limitation as currently required by the independent claims. 
Specifically, while Rapfogel (U.S. Pub. No. 2016/0346607 A1) teaches disabling the functionalities of the entire device, with the exception of text/call functionalities, ([0007]) Rapfogel does not expressly teach disabling the functionality of a specific component of the device, such as a first exercise of a first exercise card. Instead, Rapfogel teaches disabling user access to distracting content on a device so that the user is encouraged to resume and complete a workout/exercise in order to achieve a preset goal. Therefore, Rapfogel does not teach disabling access to a specific component, such as a first exercise of a workout/first exercise card, so that a user of the device may progress through the rest of a workout, but rather, teaches disabling access to specific components of the device so that the user may resume the first exercise of the workout/first exercise card in order to still achieve a preset goal. 
Moreover, as discussed in the Non-Final Rejection dated 03/21/2022, Watterson (U.S. Pub. No. 2013/0196822 A1) does not disclose an exercise list comprising at least one exercise card which includes a first exercise (p. 4). Therefore, disabling the functionalities of the computing device disclosed in Watterson based on the teachings of Rapfogel would not offer motivation to disable access to a first exercise of a first exercise card on an exercise list to allow the user to move on to a second exercise of the first exercise card on the exercise list. Therefore, claims 1-2, 4-8, and 10-20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA N BRANDLEY whose telephone number is (571)272-4280. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol, can be reached on (571)272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA N BRANDLEY/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715